Title: To James Madison from James Monroe, 18 March 1819
From: Monroe, James
To: Madison, James


Dear Sir
Washington March 18. 1819
Mr Vaughan, with whose character you are I presume well acquainted, left this city lately on a visit to Mr Jefferson, & yourself, by Norfolk & Richmond, having much desire to see him once more, & to become personally acquainted with you, before, he returns to Kennebeck in Maine, to remain stationary the residue of his days. He was the confidential friend of the M. of Landsdowne & Dr Franklin in the communications between them in the negotiations for peace during the revolutionary war. He came with me from France in 1797. I know that it is sufficient only to make him known to you to secure to him all the attentions, which his great worth & acquirments entitle him to. With very sincere regard yours
James Monroe
